ICJ_087_MaritimeDelimitation_QAT_BHR_2001-03-16_JUD_01_ME_01_FR.txt. 119

OPINION INDIVIDUELLE DE M. ODA
{Traduction ]

Questions territoriales — Délimitation maritime.

Zubarah — Inclusion de la question du titre sur Zubarah dans la requête de
Qatar de 1994 — Acceptation par Bahrein de la saisine de la Cour — Décision
unanime de la Cour concluant à la souveraineté de Qatar sur Zubarah.

Les iles Hawar — Pertinence du pétrole pour les droits sur les iles Hawar —
Importance juridique de la décision britannique du 11 juillet 1939 — Approba-
tion de la décision de la majorité de la Cour.

Janan — Question de l'inclusion de Janan dans le groupe des iles Hawar —
Evolution de la position des Parties sur la question — Désaccord avec la déci-
sion de la Cour.

Qit'at Jaradah et Fasht ad Dibal — Rapport avec les demandes relatives aux
limites maritimes — Approbation des décisions de la Cour concernant la souve-
raineté — Désaccord avec la Cour quant à la pertinence de la souveraineté pour
déterminer la ligne de délimitation maritime.

Les flots et hauts-fonds découvrants — Qit'at Jaradah — Fasht ad Dibal —
Acquisition par appropriation de la souveraineté sur un haut-fond décou-

vrant — Effet de ces formations sur l'étendue ou la limite de la mer
territoriale -— Convention des Nations Unies de 1982 sur le droit de la mer
fart. 13} — Convention de 1958 sur la mer territoriale et la zone contigué
(art. 11) — Expression du droit coutumier actuel — Conférence de La Haye

de 1930 pour la codification du droit international — Passage de la règle des
3 milles à celle des 12 milles — Absence de pratique pertinente des Etats —
Effet de la décision de la Cour sur l'évolution du droit de la mer.

Désaccord avec la décision de la Cour au sujet de la «limite maritime unique »
— Division de la zone pertinente en secteurs nord et sud — Limite « unique »
identique pour les régimes différents du plateau continental et de la zone éco-
nomique exclusive — Comment la Cour a précédemment employé le terme.

Désaccord avec la décision de la Cour tendant à déterminer la limite maritime
du secteur sud selon les règles applicables à la délimitation de la mer territoriale
— Contexte historique du différend -— Pertinence des ressources pétrolières —
Déclarations sur le plateau continental — Question de savoir si les Parties ont
voulu appliquer la notion de délimitation de la mer territoriale.

Application erronée par la Cour des principes régissant la délimitation de
la mer territoriale —- Application erronée de la règle équidistancelcircon-
stances spéciales à la délimitation de la mer territoriale — Applicabilité de la
« ligne médiane exacte» et exception pour les titres historiques ou autres cir-
constances Spéciales.

Examen de la délimitation de la mer territoriale en vertu de la convention des
Nations Unies de 1982 sur le droit de la mer (art. 15) — L'examen a fait défaut
lors de la troisième conférence des Nations Unies sur le droit de la mer — Rela-
tion entre la largeur de la mer territoriale et la prise en considération des hauts-
fonds découvrants et flots — Interprétation erronée par la Cour de la convention
des Nations Unies de 1982 sur le droit de la mer (art. 15) en tant qu'eXpression
du droit international coutumier.

83
DÉLIMITATION ET QUESTIONS (OP. IND. ODA) 120

Désaccord avec la délimitation opérée par la Cour dans le secteur nord selon
des règles applicables aux limites du plateau continental — Désaccord avec le
tracé de la ligne de délimitation retenu par la Cour.

Impossibilité pour un tribunal quelconque de déterminer une limite avec préci-
sion — La question de savoir si certaines formations maritimes constituent des
circonstances spéciales ne se prête pas à une décision juridique — Caracière
inexact de l'équité — Importance de la modération et de la retenue dans l'appli-
cation de celle-ci.

Doutes sur la méthode retenue par la Cour pour définir les coordonnées de la
ligne de délimitation -— Distinction entre la présente affaire et les délimitations
opérées antérieurement par la Cour —- La Cour devrait se borner à indiquer la
méthode à suivre pour mesurer la ligne.

La limite maritime devrait être déterminée d'après le régime du plateau conti-
nental — Applicabilité de la convention de 1958 sur le plateau continental
fart. 6) — Différences avec la convention de 1958 sur la mer territoriale et la
zone contigué (art, 12} -- Convention des Nations Unies de 1982 sur le droit de
la mer (art. 83) — Rapport avec le régime de la zone économique exclusive
{convention des Nations Unies de 1982 sur le droit de la mer (art. 74) ).

Absence de critères précis qui permettent de déterminer de façon équitable la
limite du plateau continental — Bien-fondé de l'approche macrogéographique
-~ Applicabilité de la méthode de la façade maritime Affaires du Plateau
continental de la mer du Nord (/969); — Plateau continental (Jamahiriya
arabe libyenne/Malte) (/985) — Délimitation maritime dans la région située
entre le Groenland et Jan Mayen (/993).

Limites maritimes proposées qui sont fondées sur la méthode de la façade
maritime et sur des lignes d'équidistance ayant fait l'objet de certains ajuste-
ments.

 

TABLE DES MATIERES

Paragraphes
I. QUESTIONS TERRITORIALES
1. Questions particulières 1-5
2. Statut des ilots et des hauts-fonds découvrants 6-9
I]. DELIMITATION MARITIME
1. Introduction 10-11
2. L'usage abusif par la Cour du concept de «limite maritime
unique » 12

3. La Cour tente d’appliquer au «secteur sud» de la région les
principes et règles servant à déterminer la limite de la mer ter-

ritoriale 13-21
4. Le tracé par la Cour de la limite du plateau continental dans

le «secteur nord» de la région 22-24
5. Le tracé de la limite maritime tel que la Cour l'établit 25-28

84
IE.

DÉLIMITATION ET QUESTIONS (OP. IND. ODA)

CE QUE JE PENSE DE LA LIMITE MARITIME EN L'ESPÈCE

I.
2.

Il faut appliquer à la présente espèce le droit et les règles rela-
tives à la limite du plateau continental

Le droit et les règles relatives à la limite du plateau continen-
tal

Le tracé de la délimitation maritime en l'espèce

121

29-30

31-39
40-4]

85
DÉLIMITATION ET QUESTIONS (OP. IND. ODA) 122
I. QUESTIONS TERRITORIALES
1. Questions particulières

1. La présente affaire comprend deux volets: les questions territoriales
et la délimitation des zones maritimes pour l'exploitation des ressources
pétrolières sous-marines. Or, mis à part le cas de la région de Zubarah, il
se trouve que les questions territoriales ne se distinguent pas nettement de
celle de la délimitation maritime. Le caractère quelque peu obscur et
ambigu de la présente affaire à cet égard a, selon moi, compliqué la tâche
de la Cour quand elle a rédigé son arrêt.

2. (Zubarah) La région de Zubarah suscitait des rivalités entre les
cheikhs de la région depuis plus de cent ans et est devenue une pomme de
discorde entre Qatar et Bahreïn dès après leur accession à l’indépendance.
La question de Zubarah n’a pourtant pas été signalée dans la requête
déposée en 1991 par Qatar auprès du Greffe de la Cour. Elle l’a toutefois
été dans la requête présentée par Qatar en 1994. La décision prise par
Qatar en 1994 de bien vouloir inclure la question du titre sur Zubarah
parmi les questions à trancher dans le cadre de la présente affaire a per-
mis à Bahreïn d'accepter que la Cour en soit saisie, c’est-à-dire qu'elle
soit notamment saisie de la question du titre sur les îles Hawar (le titre
sur ces îles était en effet absolument capital pour Bahreïn en raison de
l'intérêt porté par Bahreïn à l'exploitation du pétrole). Aussi la Cour a-t-
elle suivi depuis 1995 dans la présente instance (introduite unilatérale-
ment à l’origine par Qatar) la procédure prévue pour les affaires que les
Parties portent conjointement devant elle. Je le répète, la saisine de la
Cour en l'espèce n’a été possible que parce que l’affaire embrassait éga-
lement la question du titre sur Zubarah. Je suis heureux que la Cour ait
décidé à l'unanimité dans le présent arrêt que Qatar a souveraineté sur
Zubarah (arrêt, par. 252, par. 1) du dispositif).

3. (Les iles Hawar) La question des îles Hawar ne s'est posée qu'à la
suite de la découverte de réserves probables de pétrole et de gaz naturel
dans ce secteur de la région du Golfe. La découverte de pétrole au large
de la côte occidentale de Qatar au début des années trente a suscité une
nouvelle ère d’acquisitions territoriales pour les cheikhs de la région.
laquelle était administrée à l’époque par la Grande-Bretagne. Les sociétés
pétrolières occidentales ont alors afflué dans la région et cherché à obte-
nir des concessions de la part de certains émirats, dont Qatar et Bahreïn.
Les îles Hawar ont ensuite éveillé l'intérêt de sociétés pétrolières et le
Gouvernement britannique a décidé en 1939 que ces îles appartenaient à
Bahreïn, très probablement en contrepartie de l'engagement qu’aura pris
Bahreïn de ne pas intervenir à Zubarah. Il ne me semble pas qu'il y ait, en
dehors de la décision de 1939, quoi que ce soit qui pourrait entrer en ligne
de compte pour déterminer qui a souveraineté sur les îles Hawar. La
Cour est partagée à ce sujet (arrêt, par. 252, par. 2} a) du dispositif), mais
je ne vois aucune raison de me dissocier de l'opinion exprimée par la
majorité de la Cour.

86
DÉLIMITATION ET QUESTIONS (OP. IND. ODA) 123

4. (Janan) La question de Janan, qui est une île d'environ 700 mètres
de long et de 175 mètres de large (d’une superficie donc d’un petit peu
plus de 0,1 kilomètre carré), ne se posait pas au début de la présente
affaire. Qatar n’en parle pas du tout dans sa requête de 1991, dans
laquelle il revendiquait la souveraineté sur les îles Hawar. Il y fait allusion
en revanche dans sa requête de 1994, dans le membre de phrase « [les îles
Hawar, y compris Vile de Janan», dont Qatar dit que c’est une question
relevant de la compétence de la Cour. Bahreïn, en revanche, a toujours
visé dans ses conclusions, tant dans ses écritures qu’à l’issue des plaidoi-
ries, les «iles Hawar, y compris ... Janan et Hadd Janan», sur lesquelles
«Bahreïn a souveraineté». Qatar a précisé sa position dans ses conclu-
sions finales et dit que «l'Etat de Bahreïn n'a pas souveraineté sur l’île de
Janan». La Cour, de son côté, dit dans le présent arrêt que Qatar a «sou-
veraineté sur l’île de Janan, y compris Hadd Janan» (arrêt, par. 252,
par. 3) du dispositif) au motif qu’il n’était pas indiqué expressément dans
la décision britannique de 1939 que Janan faisait partie du groupe des îles
Hawar. Il aurait fallu d’abord se demander si Janan fait ou non effecti-
vement partie des îles Hawar. Considérée isolément, Janan n’a en effet
que très peu d'importance. Pour les motifs énoncés par MM. Kooijmans
et Fortier dans leurs opinions individuelles, j'ai voté, au paragraphe 252,
contre le paragraphe 3) du dispositif de la décision de la Cour où il est dit
que Qatar «a souveraineté sur l’île de Janan, y compris Hadd Janan».

5. (Qit'at Jaradah et Fasht ad Dibal} La question de la souveraineté
territoriale sur Qit’at Jaradah et Fasht ad Dibal ne se distingue pas net-
tement en l'espèce de celle de la délimitation maritime. Ces deux forma-
tions maritimes figurant dans la requête de Qatar de 1991 comme dans
celle de 1994 où elles sont considérées comme des questions indépendantes
concernant les droits souverains de Qatar, alors que Bahreïn évoque de
son côté sa souveraineté sur «les formations, insulaires et autres, [qui
constituent l'archipel bahreïnite]», dont ces deux formations, uniquement
à l'égard de la question de sa frontière maritime avec Qatar; Bahreïn
mentionne donc ces deux formations uniquement en rapport avec la fron-
tière maritime qu’il revendique.

Avant la présente instance, il n'existait aucun contentieux entre Qatar
et Bahreïn au sujet du titre sur ces deux formations et il n'avait absolu-
ment rien été entrepris sur le plan diplomatique pour négocier une solu-
tion. La Cour n'a pas analysé la situation de ces deux formations sous
l'angle des questions territoriales, elle les a étudiées uniquement en vue de
la délimitation maritime. La Cour n'en a pas moins dit d’abord, malgré
l'opposition de cing de ses membres, que l'Etat de Bahreïn a souveraineté
sur Qit’at Jaradah (arrêt, par. 252, par. 4) du dispositif) et ensuite, a
l'unanimité, que «le haut-fond découvrant de Fasht ad Dibal relève de la
souveraineté de l'Etat de Qatar» (arrêt, par. 252, par. 5) du dispositif).
J'ai voté pour ces deux paragraphes du dispositif uniquement parce que,
si j'ai bien compris, la Cour tenait à tracer une limite maritime unique —
en l'occurrence, la limite de la «mer territoriale» — à l’est de Qit’at Jara-
dah et à l’ouest de Fasht ad Dibal. Partisan d'une démarche très diffé-

87
DÉLIMITATION ET QUESTIONS (OP. IND. ODA) 124

rente pour ce qui est de la délimitation maritime, j'estime que déterminer
quel est l'Etat qui a souveraineté sur l’île de Qit’at Jaradah et le haut-
fond découvrant de Fasht ad Dibal est sans importance pour le tracé de
la ligne de délimitation maritime.

2. Statut des ilots et des hauts-fonds découvrants

6. Je tiens à faire observer à ce sujet que la Cour aurait dû adopter une
attitude plus prudente sur la question des îlots et hauts-fonds décou-
vrants. Qit’at Jaradah est une petite île. «[E]lle fait environ 12 mètres de
long sur 4 mètres de large à marée haute et 600 mètres de long sur
75 mètres de large à marée basse [et] son altitude est d’environ 0,40 mètre.»
(Arrêt, par. 197.) Pour conclure que Bahreïn a souveraineté sur l’«île de
Qit’at Jaradah», la Cour dit ce qui suit:

«compte tenu de la taille de Qit'at Jaradah, les activités exercées par
Bahreïn sur cette île [telles que le forage de puits artésiens et la cons-
truction d'aides à la navigation] peuvent être considérées comme suf-
fisantes pour étayer sa revendication selon laquelle celle-ci se trouve
sous sa souveraineté» (arrêt, par. 197).

Au sujet de Fasht ad Dibal, qui est un haut-fond découvrant, la Cour
précise ce qui suit:

«La question décisive, aux fins de la présente espèce, est de savoir
si un Etat peut, par voie d’appropriation, acquérir la souveraineté
sur un haut-fond découvrant situé dans les limites de sa mer territo-
riale lorsque le même haut-fond se situe également dans les limites de
la mer territoriale d’un autre Etat.» (Arrêt, par. 204.)

La Cour fait preuve de prudence dans son analyse du statut juridique des
hauts-fonds découvrants et elle prend soin, à l'égard d’autres hauts-fonds
découvrants comme Fasht al Azm, Fasht al Jarim, etc., de préciser que
les hauts-fonds découvrants ne doivent pas être assimilés aux îles et
autres territoires terrestres (arrêt, par. 206).

7. Pour moi, la question de savoir si un Etat peut acquérir par appro-
priation la souveraineté sur un îlot ou un haut-fond découvrant et com-
ment ces formations peuvent déterminer l'étendue de la mer territoriale
ou la limite de celle-ci n’est toujours pas tranchée. La Cour semble avoir
décidé que la disposition relative aux hauts-fonds découvrants dans la
convention des Nations Unies de 1982 sur le droit de la mer (art. 13), qui
est identique à la disposition correspondante (art. 11) de la convention de
1958 sur la mer territoriale et la zone contigué, traduit l’état actuel du
droit international coutumier. J’ajouterai qu'en 1930 déjà, à la conférence
de La Haye pour la codification du droit international, une idée analogue
avait été émise pour «une élévation du sol, qui émerge seulement à marée
basse» (Société des Nations, Actes de la conférence pour la codification
du droit international, vol. 1, p. 131).

Mais il importe de relever que c’est la règle des 3 milles qui était en

88
DELIMITATION ET QUESTIONS (OP. IND. ODA) 125

vigueur à l’époque de la conférence de codification de La Haye (en 1930)
et de adoption de la convention sur la mer territoriale (en 1958); que la
convention des Nations Unies de 1982 n’a été adoptée que cinquante ans
plus tard que la conférence de 1930 et vingt-cing ans plus tard que la
convention de 1958 et que la convention de 1982 n’a fait que reprendre
les textes pertinents de 1930 et 1958 sur ces questions sans qu'il y ait eu,
lors de la troisième conférence des Nations Unies sur le droit de la mer,
de discussion approfondie sur l'effet qu’aurait extension de la largeur de
la mer territoriale de 3 à 12 milles.

En 1930 et en 1958, des hauts-fonds découvrants situés dans la ceinture
marine assez étroite (de 3 milles) bordant la côte n’auraient guère eu
d’effet sur l'étendue ou la limite de la mer territoriale et peut-être ces dis-
positions traduisaient-elles effectivement le droit international coutumier
en vigueur à cette époque. Mais comment ces hauts-fonds auraient-ils pu
avoir le même effet négligeable si la largeur de la mer territoriale était
portée à 12 milles? La doctrine et la jurisprudence ne se sont guère attar-
dées sur cette question. Comme la pratique est inexistante dans ce
domaine, il est préférable de remettre à plus tard le débat à ce sujet en vue
de formuler les règles de droit applicables.

8. En ce qui concerne les îles, les dispositions de la convention des
Nations Unies de 1982 sur le droit de la mer sont issues du texte de 1930
de la conférence de codification de La Haye ainsi que de la convention de
1958 sur la mer territoriale. Mais on ne s’est pas particulièrement préoc-
cupé des petites îles et des flots et c'est le régime établi par la disposition
générale sur les îles qui se serait appliqué. Lors de la troisième conférence
des Nations Unies sur le droit de la mer, on a bien quelque peu tenté,
encore que ce soit à un niveau non officiel, d’adopter une définition plus
prudente du terme «ile» de sorte que le titre conféré en vertu de la
convention de [958 ne s’appliquerait pas aux petites iles ou aux ilots. Ces
tentatives n'ont pas donné de solutions claires. Je tiens a le rappeler car je
ne suis pas sûr que l’article 121 de la convention des Nations Unies de
1982 relatif au régime des îles, qui ne parle pas des îlots ou des petites îles,
peut être considéré dans son ensemble comme exprimant le droit inter-
national coutumier à une époque où la largeur de la mer territoriale est
généralement de 12 milles.

9. Un autre point m'inquiète, qui est que la technologie moderne per-
mettra peut-être d’ériger sur de petites îles et des hauts-fonds découvrants
divers ouvrages à vocation récréative ou industrielle. La convention des
Nations Unies de 1982 contient certes quelques dispositions pertinentes en
ce domaine (par exemple les articles 60 et 80), mais j’estime que la ques-
tion de savoir si ce genre d'ouvrages serait autorisé par le droit interna-
tional et celle de savoir, le cas échéant, quel serait le stutut juridique de ces
ouvrages appellent débat. Les passages du présent arrêt concernant Qit'at
Jaradah en tant qu'île ainsi que Fasht ad Dibal et certains autres hauts-
fonds découvrants pourraient avoir une incidence énorme sur l'évolution
future du droit de la mer. La Cour aurait dû, à mon avis, faire preuve
d’une plus grande circonspection quand elle s’est prononcée à ce sujet.

89
DÉLIMITATION ET QUESTIONS (OP. IND. ODA) 126
IL. DÉLIMITATION MARITIME

1. Introduction

10. Jai voté pour le paragraphe 6) du dispositif de l'arrêt, au para-
graphe 252, parce qu'il se peut fort bien que Qatar et Bahreïn, grâce à
Pesprit de coopération qui anime deux pays voisins entretenant des rela-
tions amicales, puissent accepter la ligne de démarcation fixée par la
Cour. Je ne puis toutefois me rallier 4 la démarche d’ensemble que la
Cour a adoptée pour aborder les questions relatives a la délimitation
maritime. Je crois que la Cour a mal interprété les questions qui se posent
au sujet de cette délimitation maritime et qu'elle s’est aussi trompée sur
les modalités d'application de ce qu’elle estime être les règles pertinentes.
Je vais expliquer pour quels motifs je ne suis pas la majorité de mes col-
lègues.

11. En partant de son interprétation (qui s'oppose a la mienne} selon
laquelle «f[lles [deux] Parties ont prié la Cour de «tracer une limite mari-
time unique» (arrêt, par. 168; les italiques sont de moi), la Cour dit que:

«Il ne faut pas oublier que le concept de «limite maritime unique»
peut revêtir plusieurs fonctions. Dans la présente affaire, la limite
maritime unique procédera de la délimitation de diverses juridic-
tions.» (Arrêt, par. 169; les italiques sont de moi.)

Et la Cour ajoute que:

«La Cour observe que le concept de limite maritime unique n'est
pas issu du droit conventionnel multilatéral mais de la pratique éta-
tique et qu'il s'explique par le vœu des Etats d'établir une limite inin-
terrompue unique délimitant les différentes zones maritimes — coin-
cidant partiellement — qui relévent de leur juridiction.» (Arrét,
par. 173; les italiques sont de moi.)

La Cour divise en deux parties l’ensemble des zones maritimes liti-
gieuses pertinentes en l’espéce, la partie sud (dite le «secteur sud» dans
l’arrét), où la distance entre les zones terrestres (qu’il s'agisse de la masse
terrestre des Îles ou du continent) ne dépasse pas 24 milles (soit le double
de la largeur de la mer territoriale qui est de 12 milles), et la partie nord
(dite le «secteur nord» dans l'arrêt), qui est située au milieu du Golfe, et
elle soumet chaque secteur à un régime différent. Il est vrai que les Parties
ont également invoqué cette division dans leurs écritures et lors des
audiences.

2. L’usage abusif par la Cour du concept de «limite maritime unique »

12. Je constate avec surprise que si l'expression «limite maritime
unique» ne figure pas dans les conclusions de Bahrein, elle est en revanche
employée à maintes reprises dans l'arrêt. Je trouve étonnant aussi que la

90
DELIMITATION ET QUESTIONS (OP. IND. ODA) 127

Cour veuille se prononcer sur la «limite maritime unique» alors que
Qatar aussi bien que Bahrein ont chacun revendiqué leur propre ligne de
délimitation dans leurs conclusions.

Si l'adjectif «unique» qualifie la «limite maritime» dans la jurispru-
dence de la Cour, c’est uniquement parce que l’on pensait généralement
que la limite à tracer pour le plateau continental et pour la zone écono-
mique exclusive devrait être la même, du moins dans la zone située à
moins de 200 milles de la côte. L'idée d’une limite «unique» (ou d'une
limite identique) pour le plateau continental aussi bien que pour la zone
économique exclusive a fait son apparition dans l'affaire du Plateau
continental (Tunisie Jamubhiriya arabe libyenne) jugée en 1982. La Cour
a rendu son arrêt dans cette affaire à la veille de l'adoption en décembre
1982 de la convention des Nations Unies sur le droit de la mer lors de la
troisième conférence tenue à cet effet, convention qui a reconnu pour la
première fois la nouvelle notion de zone économique exclusive (voir plus
loin par. 35).

L'expression limite «unique» en est venue à signifier limite identique,
c'est-à-dire qu’elle désigne une seule et même ligne pour les deux régimes
différents du plateau continental et de la zone économique exclusive et
c'est en ce sens qu’elle a été emplovée, en 1984 dans l’affaire de la Déli-
mitation de la frontière maritime dans la région du golfe du Maine, en
1985 dans celle du Plateau continental (Jamahiriya arabe libyennel Malte )
et en 1993 dans l’affaire de la Délimitation maritime dans la région située
entre le Groenland et Jan Mayen. C’est le seul sens que revêt expression
limite «unique» méme si la Cour lui en donne un autre dans le présent
arrêt.

3. La Cour tente d'appliquer au «secteur sud» de la région les principes
et règles servant à déterminer la limite de la mer territoriale

13. En ce qui concerne le «secteur sud», la Cour applique les principes
et règles servant à déterminer la limite de la mer territoriale et précise:

«Dans la partie méridionale de l'aire à délimiter, qui est située là
où les côtes des Parties se font face, la distance entre ces côtes n’est
nulle part supérieure à 24 milles marins. La limite que la Cour aura
à tracer délimitera donc exclusivement leur mer territoriale et, de ce
fait, un espace sur lequel les Parties exercent une souveraineté terri-
toriale.» (Arrêt, par. 169.)

Je ne saurais souscrire à l'opinion de la Cour selon laquelle la limite mari-
time dans la partie sud de la région en cause devrait être la ligne de déli-
mitation de la mer territoriale. Si la Cour se méprend sur la portée du
présent différend, c’est à mon avis parce qu'elle ne tient pas compte de la
genèse de l'affaire.

14. Penchons-nous brièvement sur les origines du différend. L’exploi-
tation des ressources pétrolières sous-marines dans la région du Golfe a

91
DELIMITATION ET QUESTIONS (OP. IND. ODA) 128

éveillé Pinterét d’entreprises occidentales dès le milieu des années qua-
rante. Si la proclamation faite en 1945 par le président des Etats-Unis (la
proclamation Truman) au sujet du plateau continental n’a pas forcément
suscité un grand intérêt dans le monde à l'époque, les émirats de la région
du Golfe, suivant en cela le conseil des sociétés pétrolières, ont chacun a
leur tour fait vers la fin des années quarante des déclarations sur le pla-
teau continental rédigées en des termes foncièrement identiques: Bahreïn
le 5 juin 1949 et Qatar le 8 juin 1949. Afin de permettre de partager entre
ces sociétés pétrolières de vastes zones du Golfe revendiquées par les
Etats et par les émirats, des accords de partage du plateau continental
dans le Golfe ont été conclus successivement par Bahreïn et l'Arabie
saoudite (en 1958), par l'Iran et l'Arabie saoudite (en 1968), par Abou
Dhabi et Qatar (en 1969), par l'Iran et Qatar (en 1969), par Bahreïn et
Fran (en 1971) et par l'Iran et l'Oman (en 1974) (les noms des Parties à
la présente instance sont indiqués en italiques). La seule région du Golfe
où aucune délimitation n'avait encore été arrêtée au milieu des années
soixante-dix était la zone maritime en litige entre Qatar et Bahreïn en
l'espèce.

15. L'intérêt manifesté par les Etats du Golfe pour les eaux du Golfe
lui-même visait exclusivement l'exploitation des ressources pétrolières
sous-marines. La pêche perlière se pratiquait certes dans le Golfe depuis
plusieurs centaines d'années, mais elle déclinait et n’a donc plus joué de
rôle important dans la diplomatie d’aprés-guerre dans le Golfe. Par
ailleurs, aucun différend n’a opposé des Etats du Golfe au sujet de la mer
territoriale une fois que ceux-ci eurent accédé à l'indépendance au début
des années soixante-dix. D'ailleurs la délimitation des zones maritimes
aux fins de l'exploitation pétrolière a constitué au cours des dernières
décennies le seul point de désaccord qui ait opposé Qatar et Bahreïn en
matière maritime.

L'historique de l'exploitation pétrolière dans le Golfe et des accords
bilatéraux conclus tour à tour par les Etats du Golfe au cours des der-
nières décennies me conduit à soutenir que Qatar et Bahreïn envisa-
geaient de procéder eux-mêmes à la délimitation des zones maritimes
pour les besoins de l'exploitation du pétrole. Il est patent que les deux
Etats #’ont jamais pensé qu'ils auraient à régler un différend concernant
la délimitation de leur mer territoriale. C’est la raison pour laquelle, selon
moi, les Parties, dans leurs conclusions respectives, emploient l'expression
«limite maritime» (Bahreïn) ou «limite maritime unique» (Qatar) mais
ne parlent jamais de la limite de la mer territoriale. Tant Bahreïn que
Qatar, je le répète, parlent de la «limite maritime» ou de la «limite mari-
time unique» parce que ce mest pas la délimitation de la mer territoriale
qui les préoccupe. C’est à tort que la Cour cherche à appliquer dans la
partie sud de la région en cause les règles et principes servant à délimiter
la mer territoriule.

16. Même si l'on part de l'hypothèse que la délimitation du «secteur
sud» doit se faire selon les règles et principes servant à déterminer la
limite de la mer territoriale, comme le laisse entendre la Cour, celle-ci, me

92
DÉLIMITATION ET QUESTIONS (OP. IND. ODA) 129

semble-t-il, se trompe aussi dans l'interprétation qu’elle adopte de ces
règles et principes. La Cour recommande de tracer la limite de la mer ter-
ritoriale (dans le secteur sud) conformément à l’article 15 de la conven-
tion des Nations Unies de 1982 sur le droit de la mer (qui est cité inté-
gralement au paragraphe 175 de l'arrêt et est pratiquement identique au
paragraphe 1 de l’article 12 de la convention de 1958 sur la mer territo-
riale et la zone contigué), article 15 qui «doit être regardé comme
possédant un caractère coutumier» (arrêt, par. 176).

17. La Cour précise qu’«[i]l ... est souvent fait référence» à l’article 15
de la convention des Nations Unies de 1982 «comme à la règle «équidis-
tance/circonstances spéciales» (arrêt. par. 176) et elle ajoute que

«la règle de l’équidistance/circonstances spéciales, qui est applicable
en particulier à la délimitation de la mer territoriale, et la règle des
principes équitables/circonstances pertinentes, telle qu’elle s’est déve-
loppée depuis 1958 dans la jurisprudence et la pratique des Etats
quand il s’agit de délimiter le plateau continental et la zone écono-
mique exclusive, sont étroitement liées Pune à l'autre» (arrêt,
par. 231).

Il reste que la règle de l’équidistance/circonstances spéciales, ainsi appelée
par certains auteurs d’après la convention de 1958 sur le plateau conti-
nental, vise principalement la délimitation du plateau continental et non
pas, pour autant que je sache, la délimitation de la mer territoriale. Je
tiens à le rappeler parce que la Cour me semble aussi à cet égard avoir
confondu les règles applicables à la délimitation de la mer territoriale
avec celles qui servent à la délimitation du plateau continental.

18. Pour la mer territoriale, le principe est qu’il faut recourir à la
«ligne médiane» même s’il est assorti d’exceptions dans les cas où cela
s'impose en raison de l'existence de titres historiques ou d’autres circons-
tances spéciales. La règle n'est manifestement pas la même que celle qui
s applique à la délimitation du plateau continental comme il sera expliqué
plus loin (voir les paragraphes 31 à 34 de la présente opinion).

C’est à tort que la Cour affirme, quand elle interprète l’article 15 de la
convention des Nations Unies de 1982, que «[l]a méthode la plus logique
et la plus largement pratiquée consiste à tracer d’abord à titre provisoire
une ligne d’équidistance et à examiner ensuite si cette ligne doit être
ajustée pour tenir compte de l'existence de circonstances spéciales »
(arrêt, par. 176). I est peut-être utile à cet égard de relever que, s’agis-
sant de la mer territoriale, l’expression «circonstances spéciales» a été
expliquée il y a plus de quarante ans, lors de la conférence des Nations
Unies de 1958 sur le droit de la mer, par le représentant du Royaume-
Uni à cette conférence (sir Gerald Fitzmaurice) qui a proposé le libellé
en question:

«[I]l existe effectivement des circonstances spéciales qui, pour des
raisons d'équité ou à cause de la configuration d’une côte particu-

93
DELIMITATION ET QUESTIONS (OP. IND. ODA) 130

lière, peuvent rendre difficile Pacceptation de la ligne médiane exacte
comme ligne réelle de démarcation entre deux mers territoriales. Il
peut y avoir, par exemple, un chenal qui n’est pas situé au milieu
d’un détroit mais sur le côté de celui-ci, ou qui serpente d’un côté à
l’autre: la situation peut aussi être compliquée par la présence de
petites îles. De l'avis de la délégation du Royaume-Uni, ce serait
poser une règle trop rigide que de spécifier qu'il faut observer la ligne
médiane sans tenir compte de circonstances spéciales.» (Documents
officiels de la conférence des Nations Unies sur le droit de la mer,
vol. III, p. 209; les italiques sont de moi.)

La «ligne médiane exacte» est la règle générale; mais celle-ci ne s’ap-
plique pas là où il est nécessaire de procéder à une autre délimitation
en raison de l'existence de titres historiques ou d'autres circonstances spé-
ciales. Et il se peut fort bien, à mon sens, que cette règle fit une solu-
tion réaliste en 1958 lorsqu'il était possible en principe de tracer, dans les
mers territoriales qui avaient alors une dimension étroite, la «ligne
médiane exacte» de manière objective par application de techniques
mathématiques ou géométriques.

19. Après avoir ainsi expliqué pourquoi je ne souscris pas à l’interpré-
tation adoptée par la Cour des règles et principes applicables à la délimi-
tation de la mer territoriale qui sont énoncés à l’article 15 de la conven-
tion des Nations Unies de 1982, j'estime utile d'examiner comment cette
convention formule ledit article ainsi que d’autres dispositions relatives à
la largeur ou a la limite de la mer territoriale (partie II, sect. If). La plu-
part des dispositions concernant les «limites de la mer territoriale» sont
identiques à celles de la convention de 1958 sur la mer territoriale (par-
tie I, sect. 11). Le droit de fixer la largeur de la mer territoriale sans dépas-
ser la limite de 12 milles (partie Il, sect. 2, art. 3) représente presque le
seul changement apporté au texte antérieur et la troisième conférence des
Nations Unies sur le droit de la mer a incorporé cette nouvelle concep-
tion d’une mer territoriale de 12 milles à la section qui est consacrée aux
«limites de la mer territoriale» dans la convention des Nations Unies de
1982.

Examinant donc la question de la largeur de la mer territoriale, je vou-
drais évoquer la situation particulière qui existait à la fin des années
soixante et au début des années soixante-dix en ce qui a trait à la mer
territoriale en général. L'idée d'élargir la mer territoriale avait de plus en
plus de partisans et était en voie d’être juridiquement reconnue, et le prin-
cipe d’une mer territoriale de 12 milles de large allait être largement
accepté. D'ailleurs, à la troisième conférence des Nations Unies sur le
droit de la mer, qui a débuté en 1973 et qui avait pour objet de réexami-
ner le régime établi en vertu des quatre conventions de Genève de 1958
sur le droit de la mer, les thèmes étudiés de manière approfondie furent
ceux qui étaient alors considérés comme nouveaux — c’est-à-dire la nou-
velle définition du concept de plateau continental, le nouveau régime en
voie d’émergence de la zone économique exclusive, le nouveau concept

94
DÉLIMITATION ET QUESTIONS (OP. IND. ODA) 131

du libre passage des navires de guerre et des aéronefs militaires dans les
zones maritimes étroites, les nouveaux régimes des grands fonds des
océans et de la pêche en haute mer, etc. En revanche, les points qui ont
été considérés comme déjà acquis grâce au régime de Genève adopté en
1958 n'ont fait l’objet que de rares discussions de travail lors de cette troi-
sième conférence et n'ont pas été mis aux voix lors des séances officielles.
Les dispositions de la convention de 1958 sur la mer territoriale relatives
aux «limites de la mer territoriale» (exception faite de la nouvelle disposi-
tion autorisant les Etats à porter leur mer territoriale à 12 milles) ont
purement et simplement été incorporées à la convention de 1982 sans que
les représentants des Etats participant à cette troisième conférence les
examinent de manière approfondie. Ceux-ci ne savaient peut-être tout
simplement pas que la possibilité de porter la largeur de la mer territo-
riale à 12 milles allait bouleverser les questions relatives à la délimitation
de la mer territoriale.

20. Les principes généraux établis dans les dispositions de la conven-
tion de 1958 relatives aux «limites de la mer territoriale» (partie I,
sect. II) ont été conservés dans la convention des Nations Unies de 1982
(partie II, sect. II). J'ai déjà dit, au paragraphe 6 de la présente opinion,
l'inquiétude que m'inspirent les flots et hauts-fonds découvrants quand il
faut résoudre des questions territoriales et je me dois de le redire ici en ce
qui a trait à la délimitation maritime. Je dis à nouveau mon inquiétude
parce qu’en l’espèce les îlots et hauts-fonds découvrants sont véritable-
ment les éléments les plus décisifs, abstraction faite de la question de la
souveraineté sur les îles Hawar, quand il s’agit de déterminer la limite
maritime.

Le fait de porter à 12 milles la largeur de la mer territoriale allait radi-
calement transformer les notions de haut-fond découvrant, d'île et d’ilot,
de ligne de base droite, etc., notions qui ont été adoptées en 1958 pour
rendre compte du droit international coutumier de l'époque. II importe
au plus haut point de noter que les dispositions de la convention de 1958
sur la mer territoriale, sur sa limite ainsi que sur d’autres éléments sus-
ceptibles d’influencer le tracé de la limite étaient dans l'ensemble adaptées
a une situation régie par la régle des 3 milles et ont été retenues a une
époque où la limite des 3 milles était la règle pour la mer territoriale. Dès
les années soixante-dix, soit vingt ans à peine après la conférence de 1958,
il ne faisait plus aucun doute que c'était la limite des 12 milles qui finirait
par devenir la règle pour la mer territoriale.

Ce changement aurait dû profondément modifier le nouveau régime de
la mer territoriale, mais la convention des Nations Unies de 1982 a été
adoptée lors de la troisième conférence des Nations Unies sur le droit de
la mer sans que l’on étudie attentivement ce changement de situation
consistant à envisager de porter à 12 milles la largeur de la mer territo-
riale alors qu'elle était généralement fixée à 3 milles. Je ne suis pas certain
du tout que certaines dispositions relatives aux «limites de la mer terri-
toriale» adoptées en 1958 et reprises en 1982 (dispositions sur lesquelles
la Cour se fonde dans le présent arrêt) puissent être considérées

95
DELIMITATION ET QUESTIONS (OP. IND. ODA) 132

aujourd'hui comme relevant du droit international coutumier alors que la
situation dans son ensemble (surtout en ce qui a trait a la mer territoriale)
a spectaculairement évolué au cours des décennies écoulées dans l’inter-
valle.

21. Je crains que, dans le présent arrêt, le prononcé de la Cour concer-
nant la limite de la mer territoriale à retenir dans la partie sud des zones
maritimes en cause (lesquelles sont parsemées d'un certain nombre de
hauts-fonds découvrants et d’ilots dans des eaux très peu profondes) sera
considéré à l'avenir comme faisant jurisprudence en matière de délimita-
tion maritime. Je m’estime tenu de répéter avec force que la manière dont
la Cour a recouru aux règles et principes relatifs à la limite de la mer ter-
ritoriale qui étaient peut-être en vigueur lorsque la limite des 3 milles était
pratiquée partout pour les appliquer au tracé de la limite de la zone mari-
time des 12 milles (la mer territoriale) dans la partie sud de la région en
cause est tout à fait inadaptée.

4. Le tracé par la Cour de la limite du plateau continental dans le
«secteur nord» de la région

22. Passant ensuite à la partie nord de la région (dite le «secteur nord»
dans l'arrêt}, la Cour dit:

«[P]lus au nord, là où les côtes des deux Etats ne se font plus face,
mais sont plutôt comparables à des côtes adjacentes, la délimitation
à opérer sera une délimitation entre le plateau continental et la zone
économique exclusive relevant de chacune des Parties, c’est-à-dire
entre des espaces dans lesquels ces Etats exercent seulement
des droits souverains et des compétences fonctionnelles.» (Arrêt,
par. 170.)

Toujours au sujet du secteur nord, la Cour dit aussi qu'elle «abordera ...
le tracé de la limite maritime unique [dans le secteur nord] de la zone de
délimitation qui couvre à la fois le plateau continental et la zone écono-
mique exclusive» (arrêt, par. 224). (Il y a lieu de relever que les Parties ne
parlent pas de «zone économique exclusive» dans leurs conclusions.)

23. Pour tracer la limite du plateau continental (et de la zone écono-
mique exclusive), la Cour dit:

«Pour la délimitation des zones maritimes au-delà de la zone des
12 milles, elle tracera d’abord, à titre provisoire, une ligne d’équidis-
tance et examinera ensuite s'il existe des circonstances devant
conduire à ajuster cette ligne.» (Arrêt, par. 230.)

Et elle ajoute:

«La Cour note ... que la règle de l’équidistance/circonstances spé-
ciales, qui est applicable en particulier à la délimitation de la mer
territoriale, et la règle des principes équitables/circonstances perti-
nentes, telle qu’elle s'est développée depuis 1958 dans la jurispru-

96
DELIMITATION ET QUESTIONS (OP. IND. ODA) 133

dence et la pratique des Etats quand il s’agit de délimiter le plateau
continental et la zone économique exclusive, sont étroitement liées
Pune à l’autre.» (Arrêt, par. 231.)

Ainsi qu'il a été dit plus haut (voir le paragraphe 17 de la présente
opinion), l'interprétation que donne la Cour de la règle de l’équidistance/
circonstances spéciales n'est pas entièrement exacte.

La Cour poursuit en ces termes: «La Cour examinera à présent s’il
existe des circonstances qui pourraient rendre nécessaire d'ajuster la ligne
d’équidistance afin d'aboutir à un résultat équitable.» (Arrêt, par. 232.)

24. En ce qui concerne la partie nord de la région, la Cour conclut:

«La Cour décide … que la limite maritime unique dans ce secteur
sera constituée en premier lieu par une ligne qui, partant d’un point
situé au nord-ouest de Fasht ad Dibal, rejoindra la ligne d'équidis-
tance ajustée pour tenir compte de l’absence d'effet reconnu à Fasht
al Jarim. La limite suivra ensuite cette ligne d’équidistance ajustée
jusqu'à ce qu'elle rencontre la ligne de délimitation des zones mari-
times respectives de l'Iran d'une part et de Bahreïn et de Qatar de
l'autre.» (Arrêt, par. 249; les italiques sont de moi.)

L'arrêt n’explique pas comment à été choisi ce point situé au nord-ouest
de Fasht ad Dibal et je n'arrive pas à me représenter «une ligne qui, par-
tant d’un point [qui n’est pas précisé] ..., rejoindra la ligne d’équidistance
ajustée pour tenir compte de Pabsence d'effet reconnu à Fasht al Jarim»
(arrêt, par. 249; les italiques sont de moi). Je suppose que la Cour vou-
lait d’abord tracer une ligne provisoire équidistante des lignes de base
qu'elle aurait jugées appropriées (lignes qu’elle n'identifie pas) pour
constater ensuite absence de circonstances spéciales de nature à influen-
cer le tracé de la ligne d’équidistance «provisoire». Pour la Cour, Fasht
al Jarim ne constitue pas une «circonstance spéciale» imposant de modi-
fier la ligne d’équidistance tracée à titre provisoire pour que le résultat
soit équitable. 1] me semble que la Cour, après avoir constaté l’'absence
de circonstances nécessitant d’ajuster la ligne d’équidistance, propose
que cette ligne d’équidistance soit la limite maritime dans le secteur
nord. Je ne comprends pas que la Cour cherche à tracer une limite dans
la zone située a proximité de Fasht ad Dibal, Qit’at Jaradah et Qit’at ash
Shajarah. La Cour ne donne pas de lignes précises indiquant suivant
quels calculs elle a abouti à la ligne finale de demarcation dans cette
zone.

5. Le tracé de la limite maritime tel que la Cour l'établit

25. Qatar et Bahreïn ont l’un et l'autre, dans leurs conclusions, prié la
Cour d'accepter leurs prétentions respectives en ce qui concerne la limite
maritime. Ces prétentions sont évidemment très différentes. En rejetant
les demandes propres à chacune des Parties, la Cour aurait dû indiquer

97
DÉLIMITATION ET QUESTIONS (OP. IND. ODA) 134

suivant quels principes directeurs il faut tracer la limite maritime dans les
zones maritimes en litige. Or la Cour a décidé de tracer une limite dans la
partie sud de la région selon les règles applicables pour la délimitation de
la mer territoriale et dans la partie nord selon celles applicables pour la
délimitation du plateau continental. Je tiens à rappeler deux choses à cet
égard.

En premier lieu, la limite maritime — que ce soit celle de la mer terri-
toriale ou celle du plateau continental — ne saurait être déterminée avec
une précision géométrique ou mathématique (hormis le seul cas où la
ligne médiane utilisée pour la mer territoriale se situe dans une zone très
étroite (de 3 milles); voir le paragraphe 18 de la présente opinion). Il est
possible de tracer une limite dans le cadre du droit international à condi-
tion de tenir compte des multiples circonstances spéciales ou pertinentes
qui existent ainsi que de considérations d’équité. La question de savoir si
certaines formations maritimes constituent des circonstances spéciales ne
se préte pas a une décision juridique.

26. Je rappelle que, dans l’opinion individuelle que j’ai jointe a l’arrét
rendu en 1993 dans l’affaire de la Délimitation maritime dans la région
située entre le Groenland et Jan Mayen, j'ai laissé entendre qu’il n’existait
pas de ligne équitable unique de délimitation. Je me bornerai à citer un
bref passage de mon opinion individuelle dans cette affaire:

«En réalité, la délimitation d’une ligne ... peut varier à Pinfini à
l’intérieur d’un certain champ, et le choix de l’une de ces variantes
après examen des «circonstances spéciales», des «circonstances per-
tinentes» ou des «facteurs à prendre en considération», etc., n’appar-
tient pas à la mission du droit. Aucune ligne ainsi tracée ne peut être
illégale ou contraire aux règles du droit international.» (C. LJ. Recueil
1993, p. 111, par. 76.)

L’équité se présente sous des traits infiniment variés et déterminer ce qui
est «équitable» est étroitement lié à la personne qui s’acquitte de cette
tâche dans un cas d’espèce. Il n’y a pas de critère précis à appliquer. D'un
point de vue juridique, il n’y a pas en l’espèce de ligne précise et décisive
qu'il faille adopter.

27. Je ne dis pas que la Cour devrait faire abstraction du critère à
appliquer, mais je dis simplement que la Cour devrait se borner dans son
arrêt à indiquer les éléments dont il convient de tenir compte pour abou-
tir à une solution équitable et comment il y a lieu d'évaluer ces éléments.
Le facteur décisif ne correspond pas aux principes juridiques (qui sont
définis avec une précision incontestable); ce qui est important en l'espèce
c’est la conception que se fait la Cour de ce qui correspond le mieux à une
solution équitable et comment cette conception la conduit à opérer un
choix parmi un nombre infini de possibilités. La Cour devrait à mon avis
toujours faire preuve de modération et de retenue dans les décisions
qu’elle rend sur des limites maritimes.

La ligne adoptée par la Cour ne saurait par conséquent être défi-
nie avec une précision juridique par rapport à une norme juridique

98
DÉLIMITATION ET QUESTIONS (OP. IND. ODA) 135

quelconque. Mon inquiétude tient au fait que, même si choisir une ligne
de délimitation en l’espèce est une décision de nature relative, la Cour dit
au paragraphe 6) de son dispositif, au paragraphe 252 de l'arrêt, qu’elle
«[d]écide que la limite maritime unique ... doit être tracée [de la manière
fixée dans l’arrét]». Nous ne devons pas oublier que la ligne tracée par la
Cour n'est que celle qu’elle estime la plus indiquée pour résoudre équita-
blement le présent différend relatif à la délimitation maritime. La ligne
que décrit la Cour, je le répète, n’a pas été fixée avec une objectivité et
une précision Juridiques.

28. En second lieu, ’énumération par la Cour de quarante-deux coor-
données (sur lesquelles se fonde la ligne figurée sur la carte finale) déli-
mitant le tracé de la ligne frontière (voir arrêt, par. 250) suscite chez moi
certains doutes. L'arrêt n’explique pas comment ces coordonnées ont été
choisies mais il me semble qu’elles sont définies à partir de la ligne dont la
construction répond au raisonnement général de la Cour, telle qu’elle est
tracée sur les croquis n° 3, 4, 5 et 6 joints à l'arrêt. La Cour semble avoir
entrepris de déterminer le tracé de la limite sans établir au préalable de
liste de lignes de base ou de points de base précis du point de vue géo-
graphique ou géométrique à partir desquels elle aura mesuré la ligne
d’équidistance; cela est tout particulièrement visible lorsqu'on examine
certaines parties de la région (par exemple la zone située à proximité de
Qit’at ash Shajarah, celle qui est située entre Qit’at Jaradah et Fasht ad
Dibal, et d’autres encore). Je ne comprends pas comment il est possible
de traduire le raisonnement que la Cour expose dans l’arrêt (sans lui don-
ner de précision mathématique) en une ligne précise tracée au moyen des
coordonnées qui sont indiquées. Je ne puis souscrire à la décision de la
Cour en l'espèce qui consiste à établir une liste de coordonnées pour tra-
cer une ligne de démarcation. Si elle veut tracer une limite maritime à
partir d’un croquis de la région en cause, la Cour doit d’abord dire com-
ment il convient, selon elle, d’appliquer les règles et principes généraux
régissant le tracé de limites maritimes (ce que la Cour a fait en l'espèce) et
ensuite traduire concrètement sa conception sur le croquis sans fournir de
liste détaillée de coordonnées.

On peut m’opposer qu’il existe des précédents justifiant l'indication de
coordonnées dans une affaire comme celle-ci. Dans les arrêts rendus en
1985 dans l'affaire Jamahiriya arabe libyennel Malte et en 1993 dans
Paffaire Jan Mayen il figure aussi des listes de coordonnées à utiliser pour
tracer la ligne de délimitation. Mais, dans ces deux affaires, les faits sont
d'emblée très différents de ce qu'ils sont ici, car on savait très bien quelles
lignes de base prendre en considération pour tracer la limite puisque la
topographie des zones maritimes en cause était très simple (dans l'affaire
Jamahiriya arabe libyennel Malte, il s'agissait de la côte de l’île de Malte
et de celle de la Libye; et dans l'affaire Jan Mayen, c'était la côte de l’île
Jan Mayen et celle du Groenland).

En l'espèce, la situation est beaucoup plus compliquée et il est extré-
mement difficile d'identifier mathématiquement ou géométriquement les
lignes de base qui n’ont d’ailleurs pas été précisées. Cette mission ne

99
DÉLIMITATION ET QUESTIONS (OP. IND. ODA) 136

relève pas de la compétence de la Cour qui, à mon sens, au lieu de pro-
céder elle-même au tracé d’une limite, aurait dû se borner à décrire en
termes généraux la méthode à suivre pour mesurer ladite limite et aurait
dû ordonner la désignation, par ses soins ou bien conjointement par les
Parties, d’un groupe d'experts géographes et hydrographes qui aurait eu
à déterminer les méthodes mathématiques ou géométriques à utiliser
pour tracer la limite précise.

III. CE QUE JE PENSE DE LA LIMITE MARITIME EN L’ESPECE

1. Il faut appliquer à la présente espèce le droit et les règles relatives à
la limite du plateau continental

29. Après avoir critiqué la position adoptée par la Cour sur la «ques-
tion de la délimitation maritime», je tiens à dire comment, à mon avis,
ladite question aurait dû être traitée en la présente espèce. Il s’agit à mon
sens de tracer une ligne de délimitation pour diviser les espaces maritimes
du Golfe — y compris le lit de la mer et son sous-sol — qu'il convient de
réserver à l’exploitation pétrolière des fonds marins. Les espaces en ques-
tion sont ceux que les deux Parties ont revendiqués dans les déclarations
qu’elles ont respectivement faites en 1949 sur le plateau continental.
J'estime que les deux Parties, en visant la «limite maritime» (mais non
pas la limite de la mer territoriale), ont en fait indiqué dès le départ que
c'est le droit régissant le plateau continental qu’il faut appliquer en
l'espèce aux espaces maritimes pertinents.

30. Le régime du plateau continental aurait certainement dû s’appli-
quer à la zone située au-delà de la mer territoriale de l'Etat côtier et les
déclarations que Qatar et Bahreïn ont faites en 1949 sur le plateau conti-
nental ont été conçues pour s’appliquer à l’espace situé à plus de 3 milles
de la côte, cette distance étant très largement, sinon universellement,
considérée comme étant la largeur de la mer territoriale. Les deux Etats
n’ont jamais pensé que les espaces maritimes situés entre eux seraient
délimités comme s’il s'agissait pour chacun d'eux de leur mer territoriale.

2. Le droit et les règles relatives à la limite du plateau continental

31. Il convient à cet égard d'examiner comment s’est développé au
cours des dernières décennies le droit régissant la délimitation du plateau
continental. La notion de plateau continental, énoncée pour la première
fois en 1945 dans la proclamation présidentielle des Etats-Unis sur le pla-
teau continental (connue sous le nom de proclamation Truman), a acquis
sa place en droit international en 1958 quand a été adoptée la convention
de Genéve sur le plateau continental lors de la premiére conférence des
Nations Unies sur le droit de la mer. La délimitation du plateau conti-
nental entre Etats voisins a dès le début revêtu beaucoup d’importance
dans les débats. La proclamation Truman de 1945 dit a ce propos:

100
DÉLIMITATION ET QUESTIONS (OP. IND. ODA) 137

« Dans le cas où le plateau continental s’étendrait jusqu'aux côtes
d'un autre Etat ou serait partagé avec un Etat adjacent, la délimita-
tion en serait fixée par les Etats-Unis et l'Etat intéressé conformé-
ment à des principes équitables. » (Les italiques sont de moi.)

La délimitation du plateau continental entre Etats limitrophes était une
question si complexe qu'il fut extrêmement difficile de formuler les règles
générales de droit applicables à cet égard. S'appuyant sur le projet d'articles
relatif au droit de la mer établi en 1956 par la Commission du droit inter-
national, la première conférence des Nations Unies sur le droit de la mer est
parvenue à rédiger et à adopter une disposition particulière sur la délimita-
tion du plateau continental qui constitue l’article 6 de la convention de 1958
sur le plateau continental (disposition qui n’est pas citée dans l'arrêt):

«1, Dans le cas où un même plateau continental est adjacent aux
territoires de deux ou plusieurs Etats dont les côtes se font face, la
délimitation du plateau continental entre ces Etats est déterminée
par accord entre ces Etats. À défaut d’accord, et à moins que des
circonstances spéciales ne justifient une autre délimitation, celle-ci
est constituée par la ligne médiane dont tous les points sont équidis-
tants des points les plus proches des lignes de base à partir desquelles
est mesurée la largeur de la mer territoriale de chacun des Etats.

2. Dans le cas où le même plateau continental est adjacent aux
territoires de deux Etats limitrophes, la délimitation du plateau
continental est déterminée par accord entre ces Etats. A défaut
d’accord, et à moins que des circonstances spéciales ne justifient une
autre délimitation, celle-ci s’opère par application du principe de
l'équidistance des points les plus proches des lignes de base à partir
desquelles est mesurée la largeur de la mer territoriale de chacun de
ces Etats.» (Convention sur le plateau continental, art. 6; les ita-
liques sont de moi.)

32. Autrement dit, la convention de 1958 préconise une solution par
voie d’accord entre les Etats intéressés et, à défaut d’accord, l'application
de la méthode de l’équidistance ou de la ligne médiane (selon que les
Etats sont limitrophes ou que leurs côtes se font face). Voilà ce que les
spécialistes du droit international à l’époque ont appelé la «règle de
l’équidistance/circonstances spéciales», bien que la Cour donne des indi-
cations en sens contraire au paragraphe 176 du présent arrêt (voir le para-
graphe 17 de la présente opinion).

Je tiens à dire de nouveau que ces dispositions de l’article 6 de la
convention de 1958 sur le plateau continental ne sont pas les mêmes que
les dispositions relatives à la délimitation de la mer territoriale figurant à
l’article 12 de la convention de 1958 sur la mer territoriale et la zone conti-
guë. À mon avis, la divergence qui existe ainsi dans les dispositions appli-
cables est due à la différence d’étendue et à la différence de nature des
espaces concernés. J’ai peur que la Cour n'ait manifestement pas cons-
cience de ces différences (voir le paragraphe 17 de la présente opinion).

101
DÉLIMITATION ET QUESTIONS (OP. IND. ODA) 138

33. La délimitation du plateau continental fut l’une des questions qui
ont le plus prêté à controverse lors de la troisième conférence des Nations
Unies sur le droit de la mer (1973-1982). Lors de cette nouvelle confé-
rence, le débat prit le départ avec l'examen du texte de l’article 6 de la
convention de 1958, mais la conférence était partagée en deux écoles: la
première souscrivait à la règle de «l’équidistance» et la seconde à la règle
des «circonstances spéciales». Après que plusieurs textes de négociation
officieux eurent été établis (le «texte unique de négociation officieux de
1975», le «texte unique de négociation revisé de 1976», et le «texte de
négociation composite officieux de 1977», lequel devait servir unique-
ment d’instrument de travail et de base de négociation), le président d’un
groupe de négociation a proposé en 1980 un texte de compromis revisé
qui se lit comme suit:

«La délimitation du plateau continental entre Etats dont les côtes
se font face ou entre Etats adjacents est effectuée par voie d’accord,
conformément au droit international. Un tel accord se fait selon des
principes équitables, moyennant l’emploi, le cas échéant, de la ligne
médiane ou de la ligne d’équidistance et compte tenu de tous les
aspects de la situation dans la zone concernée.» (Documents officiels
de la troisième conférence des Nations Unies sur le droit de la mer,
vol. XIII, p. 86.)

Cette disposition est demeurée inchangée dans le projet de convention
jusqu’au mois d’août 1981, moment auquel le président de la conférence
a présenté un texte qui recueillait en général l'adhésion des deux écoles
opposées et qui est devenu l’article 83 de la convention des Nations Unies
de 1982 (disposition qui n’est pas citée dans larrêt):

«1. La délimitation du plateau continental entre Etats dont les
côtes sont adjacentes ou se font face est effectuée par voie d’accord
conformément au droit international tel qu’il est visé à l’article 38 du
Statut de la Cour internationale de Justice, afin d'aboutir à une solu-
tion équitable.

2. Sils ne parviennent pas a un accord dans un délai raison-
nable, les Etats concernés ont recours aux procédures prévues à la
partie XV.»

(Pour l'historique des textes cités ci-dessus, voir l'opinion dissidente
que j’ai jointe à l’arrêt dans l'affaire du Plateau continental de 1985 entre
la Jamahiriya arabe libyenne et Malte (Plateau continental {Jamahiriya
arabe libyennel Malte), arrêt, C.J. Recueil 1985, p. 148).)

34. Cet article 83 de la convention des Nations Unies de 1982 sur le
droit de la mer n’évoque pas, en ce qui concerne la délimitation du pla-
teau continental, la méthode de «léquidistance (ou bien de la ligne
médiane) ou circonstances spéciales» (méthode qui figure à l’article 6 de
la convention de 1958 sur le plateau continental), de sorte que la règle
«équidistance/circonstances spéciales» de cette convention de 1958 sur le
plateau continental n'apparaît pas dans le texte de la convention de 1982.

102
DÉLIMITATION ET QUESTIONS (OP. IND. ODA) 139

Il ne faut toutefois pas oublier que, d’un bout à l’autre de la troisième
conférence des Nations Unies sur le droit de la mer, cette règle «équidis-
tance/circonstances spéciales» a été considérée comme le point de départ
fondamental du débat, ce qui montre combien il était difficile d’élaborer
des règles générales pour la délimitation du plateau continental.

35. J'aimerais ici évoquer la notion de zone économique exclusive qui
est apparue pour la première fois au cours de cette troisième conférence
des Nations Unies sur le droit de la mer. La notion est née assez tôt, au
cours des années soixante-dix, parce que l’acceptation d’une zone de
200 milles devenait inévitable face à une demande constamment accrue, de
la part des pays en développement surtout, de zones côtières plus larges à
consacrer à une pêche exclusive; la notion fut officiellement établie par la
convention des Nations Unies de 1982 sur le droit de la mer (chap. V).
Pour la délimitation de cette zone économique exclusive, la troisième
conférence a simplement cherché à appliquer le principe d’ores et déjà
applicable à la délimitation du plateau continental. Nous avons donc
dans la convention l’article 74 qui porte sur la limite de la zone écono-
mique exclusive et qui est identique quant au fond à l’article 83 relatif à
la délimitation du plateau continental.

Ces deux zones, le plateau continental et la zone économique exclusive,
et leurs limites respectives pourraient en principe être différentes l’une de
l'autre. Toutefois, comme, d’une part, le plateau continental, défini
d'abord par rapport à sa profondeur dans la convention de 1958 sur le
plateau continental, a été ensuite redéfini dans la convention de 1982 du
point de vue de la distance, et que, de l’autre, la zone économique exclu-
sive, après avoir été d’abord une zone de pêche, est devenue ensuite une
zone conférant à l'Etat côtier une juridiction plus étendue en matière de
contrôle de l'exploitation des ressources des fonds marins, ces deux zones
ne pouvaient pas en règle générale être différentes, tout au moins sur une
distance de 200 milles à partir de la côte. La convention des Nations
Unies de 1982 traite bien les deux notions de zone économique exclusive
et de plateau continental de façon différente, dans deux parties distinctes
de la convention, la partie V et la partie VI, mais les questions relatives à
la délimitation des deux espaces, celui du plateau continental et celui de
la zone économique exclusive, ont été traitées ensemble lors de la troi-
siéme conférence des Nations Unies de sorte que les dispositions corres-
pondantes de la convention sont pratiquement identiques.

J'ai déjà relevé ci-dessus que, dans |’expression limite «unique», le
terme «unique» veut finalement dire dans la jurisprudence de la Cour
une limite identique, c’est-a-dire une seule et méme ligne de délimitation
pour les deux régimes différents du plateau continental et de la zone
économique exclusive. Je le répète: l’épithète, dans la formule limite
«unique», ne veut rien dire d’autre, méme si la Cour emploie le terme
en un sens différent dans le présent arrét (voir le paragraphe 12 de la
présente opinion).

36. Vu la façon dont ont été conçues les dispositions relatives à la
délimitation du plateau continental, il est difficile de parler de règles

103
DÉLIMITATION ET QUESTIONS (OP. IND. ODA) 140

concertées ou de règles établies au sujet du tracé de la limite du plateau
continental. L'accord toutefois a été fort large sur l’idée que la délimita-
tion des zones maritimes renfermant des ressources (le plateau continen-
tal et la zone économique exclusive) doit être établie par voie d’accord
entre les Etats voisins concernés conformément au droit international et
que les considérations d'équité doivent toujours être prioritaires. Le prin-
cipe était déjà fort clair à l'époque de la proclamation Truman de 1945,
laquelle dit que «la délimitation ... [sera] fixée par les Etats-Unis et l'Etat
intéressé conformément à des principes équitables». Si l’accord ne peut
être réalisé entre les Etats intéressés, il faut chercher une solution auprès
d’une tierce partie compétente. Le principe apparaît dans la convention
des Nations Unies de 1982, qui dispose que «s’ils ne parviennent pas à un
accord dans un délai raisonnable, les Etats concernés ont recours aux
procédures prévues à la partie XV» (convention des Nations Unies de
1982, art. 74, par. 2, et art. 83, par. 2).

Toutefois, les efforts tentés pour définir des critères d'équité qui soient
objectifs et déterminants ou bien pour définir le principe équitable per-
mettant d'adopter une solution équitable quand il faut délimiter le pla-
teau continental n’ont jamais abouti.

37. Lors des négociations diplomatiques (qui, de toute façon, se ressen-
tent du talent que chacune des parties manifeste pour ce genre d’exer-
cice), chacune des parties fera appel à divers éléments politiques, sociaux,
économiques en faveur de la ligne de délimitation qui la sert le mieux: 1l
s'agira pour chacune des parties de faire valoir l'étendue de ses territoires,
le chiffre de sa population, la répartition des ressources naturelles, le
niveau de son développement économique et industriel, etc. Mais l’exa-
men de ces éléments ne peut produire de solution sauf si les parties
s'entendent à ce sujet et les parties peuvent très bien être en désaccord sur
le poids à conférer à ces divers éléments. En outre, une tierce partie ne
sera pas nécessairement compétente pour prévoir ou mettre en œuvre la
conception ultérieure d’une politique universelle de justice sociale allant
au-delà des principes et des règles du droit international qui existent déjà.

La géographie des zones en cause joue un rôle extrêmement important
dans le tracé des limites maritimes depuis que la Commission du droit
international s’est intéressée pour la première fois au droit de la mer. On
a rarement pris un autre facteur quelconque en considération aux fins de
ce tracé et il s’est dégagé un consensus autour de Particle 6 de la conven-
tion de 1958 sur le plateau continental qui permet de dire que la notion
d'équité géographique se situe au cœur même du critère des considéra-
tions équitables.

38. Pour revenir à l’année 1958, la formule «équidistance/circons-
tances spéciales», adoptée cette année-là lors de la première conférence
des Nations Unies sur le droit de la mer, peut avoir été interprétée
comme autorisant à pratiquer l’une ou l’autre des deux méthodes envisa-
gées: i) on mesurera la ligne d’équidistance à partir de la côte du conti-
nent ou de la masse terrestre mais en prenant en compte toutes les îles
éventuelles et certaines autres formations géographiques à titre de

104
DÉLIMITATION ET QUESTIONS (OP. IND. ODA) 141

circonstances spéciales susceptibles de modifier la ligne, ou ii) on mesu-
rera la ligne d’équidistance en prenant en compte la totalité des côtes
(celles des îles comme celles de la masse terrestre) mais en laissant de côté
certaines petites îles et certaines autres formations géographiques qui
pourraient autrement être réputées constituer des circonstances spéciales.
En fait, les deux démarches pourraient aboutir à la même conclusion.
S'agissant de zones vastes (par opposition aux zones assez étroites de
3 milles dont on a généralement accepté en 1958 qu’elles constituent la
mer territoriale), il aurait été difficile de tracer la ligne d’équidistance sans
éprouver aucun doute ni aucune hésitation.

Peut-être y aurait-il lieu d'interpréter la règle équidistance/circons-
tances spéciales de telle sorte que le tracé de la ligne d’équidistance tienne
d’emblée compte de la topographie de la région dans son ensemble quand
il s’agit d’une région vaste. C’est la pourquoi j'ai préconisé la démarche
macrogéographique.

39. En ma qualité de conseil de la République fédérale d'Allemagne
dans les affaires du Plateau continental de la mer du Nord, j'ai dit le
25 octobre 1968:

«Je propose ... que la ligne de démarcation soit tracée à partir
d’une base représentée par la façade maritime, si je puis l’appeler
ainsi.

J'exprime respectueusement l'avis que nous avons, grace à la
méthode de la façade maritime, une théorie dont l’utilité est d’autant
plus marquée que les distances à partir de la côte sont plus grandes.
Par contraste avec la méthode de l’équidistance dont la valeur, en
cas de littoral irrégulier, peut diminuer avec la distance, la théorie de
la façade nous fournit une méthode qui permet de répartir de façon
équitable des zones situées à une grande distance au large.» (C.LJ.

Mémoires, Plateau continental de la mer du Nord, plaidoirie de
M. Oda, vol. Il, p. 62-63; les italiques sont de moi.)

En réponse à une question posée par sir Gerald Fitzmaurice, juge, immé-
diatement aprés cette plaidoirie, j’ai dit le 5 novembre 1968:

«La façade maritime telle que je la conçois correspond à une vue
d’ensemble du fond maritime d’un Etat envisagée dans une juste
perspective par rapport au fond maritime des Etats voisins. Une
répartition envisagée dans cette perspective assurerait a chaque Etat
une part juste et équitable. Pour se représenter cette façade, il faut
suivre l'orientation générale de la côte; la meilleure méthode, dans
certains cas particuliers, consisterait à considérer l’ensemble du lit-
toral d’un pays comme formant une entité.

La ligne formée par la façade est une vision macrogéographique
qui procède d’un point de vue microgéographique. [Cette dernière
conception] consiste en un tracé linéaire de la ligne de côte, analogue

105
DÉLIMITATION ET QUESTIONS (OP. IND. ODA) 142

à celui qui est envisagé [avec] la notion des lignes de base droites;
mais ... la théorie de la façade suppose une plus grande abstraction
par rapport à la configuration réelle de la côte et doit par consé-
quent être vue dans une perspective macrogéographique.» (CL J.
Mémoires, Plateau continental de la mer du Nord, réponse de
M. Oda, vol. II, p. 193, 195; les italiques sont de moi.)

Quand je la considère aujourd’hui, je ne suis pas parfaitement satisfait
de ma déclaration de 1968. J'ai néanmoins indiqué que la règle «équidis-
tance/circonstances spéciales» (laquelle était en vigueur en vertu de la
convention de 1958 sur le plateau continental) devait être située dans le
cadre de la situation géographique vue elle-même dans la perspective
macrogéographique. En l'espèce, il eut été à mon sens extrêmement
important d'examiner la topographie de la région dans cette perspective
macrogéographique pour tracer ensuite la ligne d’équidistance, laquelle
aurait alors été ajustée pour tenir compte de circonstances spéciales.

3. Le tracé de la délimitation maritime en l'espèce

40. J’en arrive au tracé de la limite maritime en l’espèce. J’ai joint à la
présente opinion deux cartes en forme de croquis qui vont servir d’illus-
tration (ci-aprés, p. 144).

1) Considérant l’ensemble de la région d’un point de vue macrogéogra-
phique, je vois les façades côtières ou les fronts côtiers comme suit:

i) Qatar et Bahreïn sont des Etats opposés dont les côtes se font face
dans le golfe de Bahreïn (voir sur la carte I la ligne a-b, qui pré-
sente les points de raccordement A, B et C, et la ligne c-d, qui
présente les points de raccordement D, E et F);

ii) l'Iran est situé au nord-est du Golfe, et au sud-ouest sont situés
l'Arabie saoudite, Bahreïn et Qatar. Au centre du Golfe, les trois
derniers Etats deviennent l’un par rapport à l’autre des Etats adja-
cents. Bahreïn occupe une partie de la façade côtière située entre
l’Arabie saoudite et Qatar, en faisant face à l'Iran situé au nord-
est du Golfe (voir sur la carte I la ligne e, avec les points de rac-
cordement D et G).

2) Je proposerai la ligne d’équidistance (ligne f) comme une limite mari-
time entre les façades opposées du golfe de Bahreïn (ligne a-b et ligne
c-d), et, pour limite maritime entre des Etats adjacents, une ligne
d’équidistance (ligne g) perpendiculaire à la façade côtière de ces trois
Etats (ligne e) au point H où la ligne f rencontre la ligne e, comme il
est possible de le calculer conformément à la méthode géométrique
établie que décrit Shalowitz dans l'ouvrage intitulé Shore and Sea
Boundaries (vol. I, 1962).

3) Le segment septentrional de la ligne de délimitation maritime (ligne g)
se dirige vers la zone non définie située entre le point le plus à l’est de
la ligne convenue entre l'Iran et l'Arabie saoudite et le point le plus à

106
DELIMITATION ET QUESTIONS (OP. IND. ODA) 143

l’ouest de la ligne convenue entre l’Iran et Qatar. Le segment méri-
dional de la ligne de délimitation maritime (ligne f) se dirige vers la
zone non définie située au-dela du point méridional extréme de la
ligne frontière convenue entre Bahreïn et l’Arabie saoudite.

4) Il convient d’ajuster cette délimitation maritime pour tenir compte des
îles Hawar, qui relèvent de la souveraineté de Bahreïn mais sont
situées du côté qatari de la délimitation maritime. Il ne faut pas refu-
ser aux îles Hawar leur mer territoriale traditionnelle de 3 milles,
laquelle, toutefois, ne doit pas s'étendre au-delà de la ligne médiane
tracée entre la péninsule de Qatar et les îles Hawar. La délimitation
maritime constitue par conséquent une sorte d’enclave, comme il est
indiqué sur la carte I.

5) Je ne vois aucune autre circonstance susceptible de modifier la limite
maritime telle qu’elle est ainsi tracée. Qit’at Jaradah, bien que relevant
de la souveraineté de Bahreïn, ne doit pas, du fait de sa nature phy-
sique, avoir la moindre influence sur la délimitation (voir ce que je dis
au sujet des îlots et des hauts-fonds découvrants aux paragraphes 6 à
8 et 20 4 21 de la présente opinion).

41. Dans les cartes succinctes I et II que je joins à la présente opinion,
je présente, tout à fait indépendamment de la carte proposée par la Cour,
une délimitation qui à mon sens est celle qui répond le mieux au besoin
d'équité. Comme je l’ai dit plus haut, il n’existe pas nécessairement de
délimitation unique qui soit une fois pour toutes la seule à pouvoir jouer
le rôle de solution équitable et le souci de l'équité ne va pas nécessaire-
ment conduire à tracer une ligne particulière qui sera fixée une fois pour
toutes. Mes suggestions, au sujet de la méthode de la façade côtière ou du
front côtier, et la ligne tracée de cette façon prêtent, bien entendu, à cri-
tiques. La tâche de la Cour est d'indiquer une ligne choisie parmi les
nombreuses lignes qu'il est raisonnablement possible de proposer.

Tout en considérant que la délimitation que je propose ci-dessus aurait
été une solution possible, j’ai voté pour le paragraphe 6) du dispositif de
l'arrêt pour les raisons que j'ai indiquées au paragraphe 10 ci-dessus,
c’est-à-dire pour préserver les relations amicales entre les deux Etats. Si je
joins les deux cartes dont j'ai parlé. c’est uniquement parce que j'espère
que ma conception de l'équité telle que je l’applique au tracé d’une limite
du plateau continental ou des espaces maritimes destinés à l'exploitation
des ressources des fonds marins aidera peut-être à l'avenir les Etats à
négocier avec leurs voisins.

(Signé) Shigeru ODA.

107
8OT

Map IL Maritime Boundary between Qatar and Bahrain Proposed by Judge Oda
Carte n° II. Délimitation maritime entre Qatar et Bahrein proposée par M. Oda

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

31°N ==} nm) = = | = y 31°N
4 . === proposed maritime boundary
Iraq ; at limite maritime proposée
> —— existing maritime boundaries
30°N RO ë ee a ae limites maritimes existantes Ht 30°N
Kewek /“-
® +‘
29°N me! ae . nn nn ee eee ee nee oc bP 29°N
a

| :
PA a - + 28°N

A .
27PN - ET . Wt” 27°N
26°N + a « 7 - 26°N

-

25N + I 250N

M J 4 il

a
20°N 7] Do ag .. mt 24°N
United Arab Emirates.
29°N an f f t Rs f ; ; 23°N
48°E 50°E 52°E 54°F 56°F 58°E

(VGO “GNI dO) SNOLLSA.10 LI NOLLV.LUAT LG

pl
